DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 1/4/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (20160179248) in view of Kurihara (7,274,424) and Fukushima (20130009653).
As to claim 26, Nishimura (Figs. 1-31) discloses touch sensor (touch display unit 1 includes touch sensor device 20 [0062,0063]) comprising: 
a pressure sensor comprising a sensor electrode disposed in a touch region (pressure sensor 210 of sensor layer 21 includes electrodes 213 and 215 within the touch region [0065,0119,0121]); 

a second bump disposed directly on a second outer surface of the pressure sensor, the second bump being located to overlap with the first bump with the pressure sensor interposed therebetween (spacers 219 formed directly on the top surface of pressure sensor 210 at coordinates of the touch region above and overlapping electrodes 213 and 215 and spacers 218 with pressure sensor 210 sandwiched between spacers 219 and 218 [0119]).
Nishimura does not explicitly disclose the second bump located on the coordinate point to overlap in the plane with the first bump.
Kurihara (Figs. 1,2,8,9) discloses a second bump located on the coordinate point to overlap in the plane with the first bump (first bumps 9 are located at the same coordinate points to overlap second bumps 19 in the same vertical plane [col. 8, lines 36-60]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have located bumps in the same plane as taught by Kurihara in the system of Nishimura. The suggestion/motivation would have been to better control unexpected bending and improve strength [col. 8, lines 36-60].
Nishimura in view of Kurihara does not explicitly disclose wherein the first bump has a same physical shape as the second bump.
Fukushima (Fig. 10C) discloses wherein the first bump has a same physical shape as the second bump (spacers 23eu and 23ed overlap each other and have a same physical shape [0109]).
Fukushima in the system of Nishimura as modified by Kurihara. The suggestion/motivation would have been to improve detection regardless of noise improving sensitivity [0025].
As to claim 28, Nishimura (Figs. 1-31) discloses the second bump is formed with an EMI shielding layer (spacers 219 are formed adjacent shielding layer 217 and spacers 218 are formed adjacent shielding layer 211 [0120]).
Claims 1, 5, 6, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (20160179248) in view of Shih (20170115768), Kurihara (7,274,424), and Fukushima (20130009653).
As to claim 1, Nishimura (Figs. 1-31) discloses a display device (touch display unit 1 includes touch sensor device 20 [0062,0063]) comprising: 
a display panel comprising a display region (display panel 10 of touch display unit 1 [0062,0063]); 
a pressure sensor disposed to overlap with the display panel, the pressure sensor comprising a plurality of sensor electrodes disposed in a touch region (pressure sensor 210 of sensor layer 21 overlapping the area of display panel 10 includes electrodes 213 and 215 within the touch region [0065,0119,0121]); 
a bump structure disposed directly on each of a first outer surface and a second outer surface of the pressure sensor to be separated from the plurality of sensor electrodes (spacers 218 are formed directly on the bottom surface of 210 separated from electrodes 213 by insulating layer 212 and spacers 219 are formed directly on the top surface of 210 separated from electrodes 215 by insulating layer 216 [0119]); and 
a housing supporting the display panel, the pressure sensor, and the bump structure (housing 40 of display unit 1 surrounds and supports display panel 10, pressure sensor 210 of 
the bump structure comprising a plurality of first bumps on the respective coordinate points of the second outer surface of the pressure sensor (spacers 218 formed directly on the bottom surface of pressure sensor 210 at coordinates of the touch region below electrodes 213 and 215 [0119]) and a plurality of second bumps on the first outer surface of the pressure sensor to overlap with the first bumps with the plurality of sensor electrodes interposed therebetween (spacers 219 formed directly on the top surface of pressure sensor 210 at coordinates of the touch region above and overlapping electrodes 213 and 215 and spacers 218 with pressure sensor 210 sandwiched between spacers 219 and 218 [0119]).
Nishimura does not explicitly disclose the display panel comprises a plurality of pixels disposed in the display region.
Shih (Figs. 1A-4) discloses a touchpanel display having a display panel comprising a plurality of pixels disposed in the display region (the display includes a plurality of pixels 140 [0018]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have included a plurality of pixels in the display panel as taught by Shih in the touchpanel display device of Nishimura. The suggestion/motivation would have been to allow image application control of minute defined areas within the display to form the displayed image.
Nishimura does not explicitly disclose the plurality of second bumps on the respective coordinate points overlapping with the first bumps.
Kurihara (Figs. 1,2,8,9) discloses a plurality of second bumps on the respective coordinate points overlapping with the first bumps (first bumps 9 are located at the same coordinate points to overlap second bumps 19 in the same vertical plane [col. 8, lines 36-60]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have located bumps in the same plane as taught by Kurihara in the system of Nishimura as modified by Shih. The suggestion/motivation would have been to better control unexpected bending and improve strength [col. 8, lines 36-60].
Nishimura in view of Shih and Kurihara does not explicitly disclose wherein the first bump has a same physical shape as the second bump.
Fukushima (Fig. 10C) discloses wherein the first bump has a same physical shape as the second bump (spacers 23eu and 23ed overlap each other and have a same physical shape [0109]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided bumps of the same shape as taught by Fukushima in the system of Nishimura as modified by Kurihara. The suggestion/motivation would have been to improve detection regardless of noise improving sensitivity [0025].
As to claim 5, Nishimura (Figs. 1-31) discloses the plurality of first bumps are disposed to be separated from each other (spacers 218 are formed spaced apart with gaps between each [0119]), and the display device further comprises a supporting layer disposed between the plurality of first bumps and the housing (display unit 1 includes gap layer 22 below layer 21 between housing 40 and layer 21 which includes spacers 218 [0065,0066]). 
As to claim 6, Nishimura does not explicitly disclose at least one of the plurality of first bumps and the plurality of second bumps are made of a conductive material. 
Shih (Figs. 1A-4) discloses at least one of the plurality of first bumps and the plurality of second bumps are made of a conductive material (spacer bumps TH are formed of a conductive material [0036]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have provided bumps of conductive material as taught by Shih in the touchpanel display device of Nishimura. The suggestion/motivation would have been to reduce resistance allowing for improved circuit integration [0036].
As to claim 17, Nishimura (Figs. 1-31) discloses the pressure sensor comprises at least one of an elastic layer, a piezoelectric layer, a pressure sensitive layer, and a deformation sensitive layer, wherein the plurality of sensor electrodes includes a first sensor electrode and a second sensor electrode separated from each other by way of the elastic layer provided therebetween (pressure sensor 210 includes sensor electrodes 213 and 215 having insulating layer 214 between where pressure sensor 210 has flexibility and deforms to allow sense of deformation when pressed and therefore has elasticity [0065,0119,0125]). 
As to claim 27, Nishimura (Figs. 1-31) discloses the second bump is formed with an EMI shielding layer (spacers 219 are formed adjacent shielding layer 217 and spacers 218 are formed adjacent shielding layer 211 [0120]).


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to amended independent claims 1 and 26 and claims dependent thereon have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT M STONE/Examiner, Art Unit 2628        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628